 



LEASE AGREEMENT

               THIS LEASE is executed this first day of September, 2000, by and
between GPG ENTERPRISES, L.L.C., a Missouri limited liability company
(“Landlord”), and THE FIELDING PHARMACEUTICAL COMPANY, a Missouri corporation
(“Tenant”).

WITNESSETH:

ARTICLE 1 — LEASE OF PREMISES

     Section 1.01. Basic Lease Provisions and Definitions.

          A.   Leased Premises:   The office and warehouse building (the
“Building”) located at 11551 Adie Road, Maryland Heights, Missouri, and the land
on which the Building is located, which land is described on Exhibit A attached
hereto.           B.   Monthly Rental Installments: Lease Year 1 $10,687.50 per
month, Lease Year 2 $10,954.69,             Lease Year 3 $11,228.55    
        Lease Years 4 – 6 (Extension Term); See Section 15.09(b)           C.  
Lease Term: Three years plus one (1) renewal option for an additional Three
years.           D.   Commencement Date: September 1, 2000           E.  
Security Deposit: $10,687.50           F.   Permitted Use: Office, warehouse and
light industrial purposes.           G.   Address for notices:                  
Landlord: GPG Enterprises, L.L.C.       133 Bryn Wyck       St. Louis, MO 63141
              Tenant: The Fielding Pharmaceutical Company, Inc.       11551 Adie
Road       Maryland Heights, Missouri 63043               Address for rental and
other payments:                 GPG Enterprises, L.L.C.       133 Bryn Wyck    
  St. Louis, MO 63141

               Section 1.02. Leased Premises. Landlord hereby leases to Tenant
and Tenant leases from Landlord, under the terms and conditions herein, the
Leased Premises. Tenant hereby accepts the Leased Premises in their “as is”
condition and subject to all restrictions, covenants, easements, rights-of-way
of record, if any, and applicable zoning regulations regulating the use of the
Leased Premises, and accepts this Lease subject thereto and to all matters
disclosed thereby. Landlord makes and has made no representations or warranties
with respect to the condition of the Leased Premises or as to its suitability
for the use or uses contemplated by Tenant.

 



--------------------------------------------------------------------------------



 



ARTICLE 2 — TERM AND POSSESSION

               Section 2.01. Term. The term of this Lease (“Lease Term”) shall
be for the period of time as set forth in Section 1.01(C) hereof, and shall
commence on the Commencement Date.

               Section 2.02. Surrender of the Premises. Upon the expiration or
earlier termination of this Lease, Tenant shall immediately surrender the Leased
Premises to Landlord in good condition and repair. Tenant shall also remove its
personal property, trade fixtures and any of Tenant’s alterations designated by
Landlord, promptly repair any damage caused by such removal, and restore the
Leased Premises to the condition existing upon the Commencement Date, reasonable
wear and tear excepted. If Tenant fails to do so, Landlord may restore the
Leased Premises to such condition at Tenant’s expense, Landlord may cause all of
said property to be removed at Tenant’s expense, and Tenant hereby agrees to pay
all the costs and expenses thereby reasonably incurred. All Tenant property
which is not removed within ten (10) days following Landlord’s written demand
therefor shall be conclusively deemed to have been abandoned by Tenant, and
Landlord shall be entitled to dispose of such property at Tenant’s cost without
thereby incurring any liability to Tenant. The provisions of this section shall
survive the expiration or other termination of this Lease.

               Section 2.03. Holding Over. If Tenant retains possession of the
Leased Premises after the expiration or earlier termination of this Lease,
Tenant shall become a tenant from month to month at twice the Monthly Rental
Installment in effect at the end of the Lease Term, and otherwise upon the
terms, covenants and conditions herein specified, so far as applicable.
Acceptance by Landlord of rent in such event shall not result in a renewal of
this Lease, and Tenant shall vacate and surrender the Leased Premises to
Landlord upon Tenant being given thirty (30) days’ prior written notice from
Landlord to vacate whether or not said notice is given on the rent paying date.
This Section 2.03 shall in no way constitute a consent by Landlord to any
holding over by Tenant upon the expiration or earlier termination of this Lease,
nor limit Landlord’s remedies in such event.

ARTICLE 3 — RENT

               Section 3.01. Base Rent. Tenant shall pay to Landlord the Monthly
Rental Installments, in advance, without deduction or offset, beginning on the
Commencement Date and on or before the first day of each and every calendar
month thereafter during the Lease Term. The Monthly Rental Installment for
partial calendar months shall be prorated.

               Section 3.02. Additional Rent. In addition to the Monthly Rental
Installments, Tenant shall pay to Landlord for each calendar year during the
Lease Term, as “Additional Rent” all costs and expenses incurred by Landlord
during the Lease Term for (i) Real Estate Taxes, (ii) insurance premiums, and
(iii) Common Area Charges.

               “Real Estate Taxes” shall include any form of real estate tax or
assessment or service payments in lieu thereof, and any license fee, commercial
rental tax, improvement bond or other similar charge or tax (other than
inheritance, personal income or estate taxes) imposed upon the Leased Premises
(or against Landlord’s business of leasing the Leased Premises) by any authority
having the power to so charge or tax, together with costs and expenses of
contesting the validity or amount of Real Estate Taxes which at Landlord’s
option may be calculated as if such contesting work had been performed on a
contingent fee basis (whether charged by Landlord’s counsel or representative;
provided, however, that said fees are reasonably comparable to the fees charged
for similar services by others not affiliated with Landlord, but in no event
shall fees exceed thirty-three percent (33%) of the good faith estimated tax
savings). Additionally, Tenant shall pay, prior to delinquency, all taxes
assessed against and levied upon trade fixtures, furnishings, equipment and all
personal property of Tenant contained in the Leased Premises.

-2-



--------------------------------------------------------------------------------



 



               “Common Area Charges” shall mean all of Landlord’s expenses for
management, operation, repair, replacement and maintenance to keep the Leased
Premises in good order, condition and repair, including, but not limited to:
management fees; common area utilities; stormwater discharge fees; license,
permit, inspection and other fees; fees and assessments imposed by any covenants
or owners’ association; professional fees; security services; costs in complying
with any governmental laws or ordinances; and maintenance, repair and
replacement of the driveways, parking and loading areas (including snow
removal), exterior lighting, landscaped areas, walkways, curbs, drainage strips,
sewer lines, exterior walls, foundation, structural frame, roof and gutters. The
cost of any capital improvement shall be amortized over the useful life of such
improvement (as reasonably determined by Landlord), and only the amortized
portion shall be included in Common Area Charges. Notwithstanding the foregoing,
Tenant shall not be responsible for the cost of replacing the roof, exterior
walls, foundation and/or structural frame of the Building.

               Section 3.03. Payment of Additional Rent. Landlord shall estimate
the total amount of Additional Rent to be paid by Tenant during each calendar
year of the Lease Term, pro-rated for any partial years. Commencing on the
Commencement Date, Tenant shall pay to Landlord each month, at the same time the
Monthly Rental Installment is due, an amount equal to one-twelfth (1/12) of the
estimated Additional Rent for such year. Within a reasonable time after the end
of each calendar year, Landlord shall submit to Tenant a statement of the actual
amount of such Additional Rent, and within thirty (30) days after receipt of
such statement, Tenant shall pay any deficiency between the actual amount owed
and the estimates paid during such calendar year. In the event of overpayment,
Landlord shall credit the amount of such overpayment toward the next Monthly
Rental Installment.

               Section 3.04. Late Charges. Tenant acknowledges that Landlord
shall incur certain additional unanticipated administrative and legal costs and
expenses if Tenant fails to timely pay any payment required hereunder.
Therefore, in addition to the other remedies available to Landlord hereunder, if
any payment required to be paid by Tenant to Landlord hereunder shall become
overdue, such unpaid amount shall bear interest from the due date thereof to the
date of payment at the prime rate (as reported in the Wall Street Journal) of
interest (“Prime Rate”) plus six percent (6%) per annum.

ARTICLE 4 — SECURITY DEPOSIT

               Tenant, upon execution of this Lease, shall deposit with Landlord
the Security Deposit as security for the performance by Tenant of all of
Tenant’s obligations contained in this Lease. In the event of a default by
Tenant Landlord may apply all or any part of the Security Deposit to cure all or
any part of such default; and Tenant agrees to promptly, upon demand, deposit
such additional sum with Landlord as may be required to maintain the full amount
of the Security Deposit. All sums held by Landlord pursuant to this section
shall be without interest. At the end of the Lease Term, provided that there is
then no uncured default, Landlord shall return the Security Deposit to Tenant.

ARTICLE 5 — USE

                Section 5.01. Use of Leased Premises. The Leased Premises are to
be used by Tenant solely for the Permitted Use and for no other purposes without
the prior written consent of Landlord.

               Section 5.02. Covenants of Tenant Regarding Use. Tenant shall
(i) use and maintain the Leased Premises and conduct its business thereon in a
safe, careful, reputable and lawful manner, (ii) comply with all laws, rules,
regulations, orders, ordinances, directions and requirements of any governmental
authority or agency, now in force or which may hereafter be in force, including
without limitation those which shall impose upon Landlord or Tenant any duty
with respect to or triggered by a change in the use or occupation of, or any
improvement or alteration to, the Leased Premises, and (iii) comply with and
obey all reasonable directions of the Landlord, including any rules and
regulations that may be adopted by Landlord from time to time. Tenant shall not
use the Leased Premises, or allow the

-3-



--------------------------------------------------------------------------------



 



Leased Premises to be used, for any purpose or in any manner which would
invalidate any policy of insurance now or hereafter carried on the Building or
increase the rate of premiums payable on any such insurance policy unless Tenant
reimburses Landlord as Additional Rent for any increase in premiums charged.

               Section 5.03. Landlord’s Rights Regarding Use. In addition to the
rights specified elsewhere in this Lease, Landlord or Landlord’s agent shall be
permitted to inspect or examine the Leased Premises at any reasonable time upon
reasonable notice (except in an emergency when no notice shall be required), and
Landlord shall have the right to make any repairs to the Leased Premises which
are necessary for its preservation; provided, however, that any repairs made by
Landlord shall be at Tenant’s expense, except as provided in Section 7.02
hereof. Landlord shall incur no liability to Tenant for such entry, nor shall
such entry constitute an eviction of Tenant or a termination of this Lease, or
entitle Tenant to any abatement of rent therefor.

ARTICLE 6 — UTILITIES AND SERVICES

               Tenant shall obtain in its own name and pay directly to the
appropriate supplier the cost of all utilities and services serving the Leased
Premises. Landlord shall not be liable in damages or otherwise for any failure
or interruption of any utility or other building service and no such failure or
interruption shall entitle Tenant to terminate this Lease or withhold sums due
hereunder.

ARTICLE 7 — MAINTENANCE AND REPAIRS

               Section 7.01. Tenant’s Responsibility. During the Lease Term,
Tenant shall, at its own cost and expense, maintain the Building in good
condition, regularly servicing and promptly making all repairs and replacements
thereto, including but not limited to the electrical systems, heating and air
conditioning systems, plate glass, floors, windows and doors, sprinkler and
plumbing systems, and shall obtain a preventive maintenance contract on the
heating, ventilating and air-conditioning systems, and provide Landlord with a
copy thereof. The preventive maintenance contract shall meet or exceed
Landlord’s standard maintenance criteria, and shall provide for the inspection
and maintenance of the heating, ventilating and air conditioning system on not
less than a semi-annual basis.

               Section 7.02. Landlord’s Responsibility. During the Lease Term,
Landlord shall maintain in good condition and repair, and replace as necessary,
the roof, exterior walls, foundation and structural frame of the Building and
the parking and landscaped areas, the costs of which shall be included in Common
Area Charges (except as limited by Section 3.02); provided, however, that to the
extent any of the foregoing items require repair because of the negligence,
misuse, or default of Tenant, its employees, agents, customers or invitees,
Landlord shall make such repairs solely at Tenant’s expense.

               Section 7.03. Alterations. Tenant shall not permit alterations in
or to the Leased Premises unless and until the plans have been approved by
Landlord in writing. As a condition of such approval, Landlord may require
Tenant to remove the alterations and restore the Leased Premises upon
termination of this Lease; otherwise, all such alterations shall at Landlord’s
option become a part of the realty and the property of Landlord, and shall not
be removed by Tenant. Tenant shall ensure that all alterations shall be made in
accordance with all applicable laws, regulations and building codes, in a good
and workmanlike manner and of quality equal to or better than the original
construction of the Building. No person shall be entitled to any lien derived
through or under Tenant for any labor or material furnished to the Leased
Premises, and nothing in this Lease shall be construed to constitute a consent
by Landlord to the creation of any lien. If any lien is filed against the Leased
Premises for work claimed to have been done for or material claimed to have been
furnished to Tenant, Tenant shall cause such lien to be discharged of record
within thirty (30) days after filing. Tenant shall indemnify Landlord from all
costs, losses, expenses and attorneys’ fees in connection with any construction
or alteration and any related lien.

-4-



--------------------------------------------------------------------------------



 



ARTICLE 8 — CASUALTY

               Section 8.01. Casualty. In the event of total or partial
destruction of the Building or the Leased Premises by fire or other casualty,
Landlord agrees to promptly restore and repair same; provided, however,
Landlord’s obligation hereunder shall be limited to the reconstruction of such
of the tenant finish improvements as were originally required to be made by
Landlord, if any. Rent shall proportionately abate during the time that the
Leased Premises or part thereof are unusable because of any such damage.
Notwithstanding the foregoing, if the Leased Premises are (i) so destroyed that
they cannot be repaired or rebuilt within one hundred eighty (180) days from the
casualty date; or (ii) destroyed by a casualty which is not covered by the
insurance required hereunder or, if covered, such insurance proceeds are not
released by any mortgagee entitled thereto or are insufficient to rebuild the
Building and the Leased Premises; then, in case of a clause (i) casualty, either
Landlord or Tenant may, or, in the case of a clause (ii) casualty, then Landlord
may, upon thirty (30) days’ written notice to the other party, terminate this
Lease with respect to matters thereafter accruing.

               Section 8.02. All Risk Coverage Insurance. During the Lease Term,
Landlord shall maintain all risk coverage insurance on the Building, but shall
not protect Tenant’s property on the Leased Premises; and, notwithstanding the
provisions of Section 9.01, Landlord shall not be liable for any damage to
Tenant’s property, regardless of cause, including the negligence of Landlord and
its employees, agents and invitees. Tenant hereby expressly waives any right of
recovery against Landlord for damage to any property of Tenant located in or
about the Leased Premises, however caused, including the negligence of Landlord
and its employees, agents and invitees. Notwithstanding the provisions of
Section 9.01 below, Landlord hereby expressly waives any rights of recovery
against Tenant for damage to the Leased Premises or the Building, which is
insured against under Landlord’s all risk coverage insurance. All insurance
policies maintained by Landlord or Tenant as provided in this Lease shall
contain an agreement by the insurer waiving the insurer’s right of subrogation
against the other party to this Lease.

ARTICLE 9 — LIABILITY INSURANCE

               Section 9.01. Tenant’s Responsibility. Landlord shall not be
liable to Tenant or to any other person for (i) damage to property or injury or
death to persons due to the condition of the Leased Premises or the Building, or
(ii) the occurrence of any accident in or about the Leased Premises, or (iii)
any act or neglect of Tenant or of any other person, unless such damage, injury
or death is directly and solely the result of Landlord’s negligence; and Tenant
hereby releases Landlord from any and all liability for the same. Tenant shall
be liable for, and shall indemnify and defend Landlord from, any and all
liability for (i) any act or neglect of Tenant and any person coming on the
Leased Premises by the license of Tenant, express or implied, (ii) any damage to
the Leased Premises, and (iii) any loss of or damage or injury to any person
(including death resulting therefrom) or property occurring in, on or about the
Leased Premises, regardless of cause, except for any loss or damage covered by
Landlord’s all risk coverage insurance as provided in Section 8.02 and except
for that caused solely and directly by Landlord’s negligence. This provision
shall survive the expiration or earlier termination of this Lease.

               Section 9.02. Tenant’s Insurance. Tenant shall carry general
public liability and property damage insurance, issued by one or more insurance
companies acceptable to Landlord, with the following minimum coverages:

      A.   Worker’s Compensation: minimum statutory amount.       B.  
Commercial General Liability Insurance, including blanket, contractual
liability, broad form property damage, personal injury, completed operations,
products liability, and fire damage: Not less than $3,000,000 Combined Single
Limit for both bodily injury and property damage.

-5-



--------------------------------------------------------------------------------



 

      C.   All Risk Coverage, Vandalism and Malicious Mischief, and Sprinkler
Leakage insurance, if applicable, for the full cost of replacement of Tenant’s
property.       D.   Business interruption insurance.

The insurance policies shall protect Tenant and Landlord as their interests may
appear, naming Landlord and Landlord’s managing agent and mortgagee as
additional insureds, and shall provide that they may not be canceled on less
than thirty (30) days’ prior written notice to Landlord. Tenant shall furnish
Landlord with Certificates of Insurance evidencing all required coverages on or
before the Commencement Date. If Tenant fails to carry such insurance and
furnish Landlord with such Certificates of Insurance after a request to do so,
Landlord may obtain such insurance and collect the cost thereof from Tenant.

ARTICLE 10 — EMINENT DOMAIN

               If all or any substantial part of the Leased Premises shall be
acquired by the exercise of eminent domain, Landlord may terminate this Lease by
giving written notice to Tenant on or before the date that actual possession
thereof is so taken. If all or any part of the Leased Premises shall be acquired
by the exercise of eminent domain so that the Leased Premises shall become
unusable by Tenant for the Permitted Use, Tenant may terminate this Lease as of
the date that actual possession thereof is so taken by giving written notice to
Landlord, and all damages awarded shall belong to Landlord; provided, however,
that Tenant may claim dislocation damages if such amount is not subtracted from
Landlord’s award.

ARTICLE 11 — ASSIGNMENT AND SUBLEASE

               Tenant shall not assign this Lease or sublet the Leased Premises
in whole or in part without Landlord’s prior written consent, which consent
shall not be unreasonably withheld, delayed or denied. In the event of any
assignment or subletting, Tenant shall remain primarily liable hereunder, and
any extension, expansion, rights of first offer, rights of first refusal or
other options granted to Tenant under this Lease shall be rendered void and of
no further force or effect. The acceptance of rent from any other person shall
not be deemed to be a waiver of any of the provisions of this Lease or to be a
consent to the assignment of this Lease or the subletting of the Leased
Premises. Without in any way limiting Landlord’s right to refuse to consent to
any assignment or subletting of this Lease, Landlord reserves the right to
refuse to give such consent if in Landlord’s opinion (i) the Leased Premises are
or may be in any way adversely affected; (ii) the business reputation of the
proposed assignee or subtenant is unacceptable; or (iii) the financial worth of
the proposed assignee or subtenant is insufficient to meet the obligations
hereunder. Landlord further expressly reserves the right to refuse to give its
consent to any subletting if the proposed rent is to be less than the then
current rent for similar premises in the Park. Tenant agrees to reimburse
Landlord for reasonable accounting and attorneys’ fees incurred in conjunction
with the processing and documentation of any such requested assignment,
subletting or any other hypothecation of this Lease or Tenant’s interest in and
to the Leased Premises.

ARTICLE 12 — TRANSFERS BY LANDLORD

               Section 12.01. Sale of the Building. Landlord shall have the
right to sell the Building at any time during the Lease Term, subject only to
the rights of Tenant hereunder; and such sale shall operate to release Landlord
from liability hereunder after the date of such conveyance.

               Section 12.02. Subordination and Estoppel Certificate. Landlord
shall have the right to subordinate this Lease to any mortgage presently
existing or hereafter placed upon the Building by so declaring in such mortgage.
Within ten (10) days following receipt of a written request from Landlord,

-6-



--------------------------------------------------------------------------------



 



Tenant shall execute and deliver to Landlord, without cost, any instrument which
Landlord deems necessary or desirable to confirm the subordination of this Lease
and an estoppel certificate in such form as Landlord may reasonably request
certifying (i) that this Lease is in full force and effect and unmodified or
stating the nature of any modification, (ii) the date to which rent has been
paid, (iii) that there are not, to Tenant’s knowledge, any uncured defaults or
specifying such defaults if any are claimed, and (iv) any other matters or state
of facts reasonably required respecting the Lease. Such estoppel may be relied
upon by Landlord and by any purchaser or mortgagee of the Building.
Notwithstanding the foregoing, if the mortgagee shall take title to the Leased
Premises through foreclosure or deed in lieu of foreclosure, Tenant shall be
allowed to continue in possession of the Leased Premises as provided for in this
Lease so long as Tenant shall not be in default.

ARTICLE 13 — DEFAULT AND REMEDY

               Section 13.01. Default. The occurrence of any of the following
shall be a “Default”:

               (a)  Tenant fails to pay any Monthly Rental Installment or
Additional Rent within five (5) days after the same is due, or Tenant fails to
pay any other amounts due Landlord from Tenant within ten (10) days after the
same is due.

               (b)  Tenant fails to perform or observe any other term,
condition, covenant or obligation required under this Lease for a period of
thirty (30) days after notice thereof from Landlord; provided, however, that if
the nature of Tenant’s default is such that more than thirty days are reasonably
required to cure, then such default shall be deemed to have been cured if Tenant
commences such performance within said thirty-day period and thereafter
diligently completes the required action within a reasonable time.

               (c)  Tenant shall assign or sublet all or a portion of the Leased
Premises in contravention of the provisions of Article 11 of this Lease.

               (d)  All or substantially all of Tenant’s assets in the Leased
Premises or Tenant’s interest in this Lease are attached or levied under
execution (and Tenant does not discharge the same within sixty (60) days
thereafter); a petition in bankruptcy, insolvency or for reorganization or
arrangement is filed by or against Tenant (and Tenant fails to secure a stay or
discharge thereof within sixty (60) days thereafter); Tenant is insolvent and
unable to pay its debts as they become due; Tenant makes a general assignment
for the benefit of creditors; Tenant takes the benefit of any insolvency action
or law; the appointment of a receiver or trustee in bankruptcy for Tenant or its
assets if such receivership has not been vacated or set aside within thirty (30)
days thereafter; or, dissolution or other termination of Tenant’s corporate
charter if Tenant is a corporation.

               Section 13.02. Remedies. Upon the occurrence of any Default,
Landlord shall have the following rights and remedies, in addition to those
allowed by law or in equity, any one or more of which may be exercised without
further notice to Tenant:

               (a)  Landlord may apply the Security Deposit or re-enter the
Leased Premises and cure any default of Tenant, and Tenant shall reimburse
Landlord as Additional Rent for any costs and expenses which Landlord thereby
incurs; and Landlord shall not be liable to Tenant for any loss or damage which
Tenant may sustain by reason of Landlord’s action.

               (b)  Landlord may terminate this Lease or, without terminating
this Lease, terminate Tenant’s right to possession of the Leased Premises as of
the date of such Default, and thereafter (i) neither Tenant nor any person
claiming under or through Tenant shall be entitled to possession of the Leased
Premises, and Tenant shall immediately surrender the Leased Premises to
Landlord; and (ii) Landlord may re-enter the Leased Premises and dispossess
Tenant and any other occupants of the Leased

-7-



--------------------------------------------------------------------------------



 



Premises by any lawful means and may remove their effects, without prejudice to
any other remedy which Landlord may have. Upon the termination of this Lease,
Landlord may declare the present value (discounted at the Prime Rate) of all
rent which would have been due under this Lease for the balance of the Lease
Term to be immediately due and payable, whereupon Tenant shall be obligated to
pay the same to Landlord, together with all loss or damage which Landlord may
sustain by reason of Tenant’s default (“Default Damages”), which shall include
without limitation expenses of preparing the Leased Premises for re-letting,
demolition, repairs, tenant finish improvements, brokers’ commissions and
attorneys’ fees, it being expressly understood and agreed that the liabilities
and remedies specified in this subsection (b) shall survive the termination of
this Lease.

               (c)  Landlord may, without terminating this Lease, re-enter the
Leased Premises and re-let all or any part thereof for a term different from
that which would otherwise have constituted the balance of the Lease Term and
for rent and on terms and conditions different from those contained herein,
whereupon Tenant shall be immediately obligated to pay to Landlord as liquidated
damages the present value (discounted at the Prime Rate) of the difference
between the rent provided for herein and that provided for in any lease covering
a subsequent re-letting of the Leased Premises, for the period which would
otherwise have constituted the balance of the Lease Term, together with all of
Landlord’s Default Damages.

               (d)  Landlord may sue for injunctive relief or to recover damages
for any loss resulting from the Default.

               Section 13.03. Landlord’s Default and Tenant’s Remedies. Landlord
shall be in default if it fails to perform any term, condition, covenant or
obligation required under this Lease for a period of thirty (30) days after
written notice thereof from Tenant to Landlord; provided, however, that if the
term, condition, covenant or obligation to be performed by Landlord is such that
it cannot reasonably be performed within thirty (30) days, such default shall be
deemed to have been cured if Landlord commences such performance within said
thirty-day period and thereafter diligently undertakes to complete the same.
Upon the occurrence of any such default, Tenant may sue for injunctive relief or
to recover damages for any loss directly resulting from the breach, but Tenant
shall not be entitled to terminate this Lease or withhold, offset or abate any
sums due hereunder.

               Section 13.04. Limitation of Landlord’s Liability. If Landlord
shall fail to perform any term, condition, covenant or obligation required to be
performed by it under this Lease and if Tenant shall, as a consequence thereof,
recover a money judgment against Landlord, Tenant agrees that it shall look
solely to Landlord’s right, title and interest in and to the Leased Premises for
the collection of such judgment; and Tenant further agrees that no other assets
of Landlord shall be subject to levy, execution or other process for the
satisfaction of Tenant’s judgment.

               Section 13.05. Nonwaiver of Defaults. Neither party’s failure or
delay in exercising any of its rights or remedies or other provisions of this
Lease shall constitute a waiver thereof or affect its right thereafter to
exercise or enforce such right or remedy or other provision. No waiver of any
default shall be deemed to be a waiver of any other default. Landlord’s receipt
of less than the full rent due shall not be construed to be other than a payment
on account of rent then due, nor shall any statement on Tenant’s check or any
letter accompanying Tenant’s check be deemed an accord and satisfaction. No act
or omission by Landlord or its employees or agents during the Lease Term shall
be deemed an acceptance of a surrender of the Leased Premises, and no agreement
to accept such a surrender shall be valid unless in writing and signed by
Landlord.

               Section 13.06. Attorneys’ Fees. If either party defaults in the
performance or observance of any of the terms, conditions, covenants or
obligations contained in this Lease and the non-defaulting party obtains a
judgment against the defaulting party, then the defaulting party agrees to
reimburse the non-defaulting party for reasonable attorneys’ fees incurred in
connection therewith.

-8-



--------------------------------------------------------------------------------



 



ARTICLE 14 — TENANT’S RESPONSIBILITY REGARDING
ENVIRONMENTAL LAWS AND HAZARDOUS SUBSTANCES.

               Section 14.01. Definitions.

               a.     “Environmental Laws” — All present or future federal,
state and municipal laws, ordinances, rules and regulations applicable to the
environmental and ecological condition of the Leased Premises, the rules and
regulations of the Federal Environmental Protection Agency or any other federal,
state or municipal agency or governmental board or entity having jurisdiction
over the Leased Premises.

               b.     “Hazardous Substances” — Those substances included within
the definitions of “hazardous substances,” “hazardous materials,” “toxic
substances” “solid waste” or “infectious waste” under Environmental Laws.

               Section 14.02. Compliance. Tenant, at its sole cost and expense,
shall promptly comply with the Environmental Laws including any notice from any
source issued pursuant to the Environmental Laws or issued by any insurance
company which shall impose any duty upon Tenant with respect to the use,
occupancy, maintenance or alteration of the Leased Premises whether such notice
shall be served upon Landlord or Tenant.

               Section 14.03. Restrictions on Tenant. Tenant shall operate its
business and maintain the Leased Premises in compliance with all Environmental
Laws. Tenant shall not cause or permit the use, generation, release,
manufacture, refining, production, processing, storage or disposal of any
Hazardous Substances on, under or about the Leased Premises, or the
transportation to or from the Leased Premises of any Hazardous Substances,
except as necessary and appropriate for its Permitted Use in which case the use,
storage or disposal of such Hazardous Substances shall be performed in
compliance with the Environmental Laws and the highest standards prevailing in
the industry.

               Section 14.04. Notices, Affidavits, Etc. Tenant shall immediately
notify Landlord of (i) any violation by Tenant, its employees, agents,
representatives, customers, invitees or contractors of the Environmental Laws
on, under or about the Leased Premises, or (ii) the presence or suspected
presence of any Hazardous Substances on, under or about the Leased Premises and
shall immediately deliver to Landlord any notice received by Tenant relating to
(i) and (ii) above from any source. Tenant shall execute affidavits,
representations and the like within five (5) days of Landlord’s request therefor
concerning Tenant’s best knowledge and belief regarding the presence of any
Hazardous Substances on, under or about the Leased Premises.

               Section 14.05. Landlord’s Rights. Landlord and its agents shall
have the right, but not the duty, upon advance notice (except in the case of
emergency when no notice shall be required) to inspect the Leased Premises and
conduct tests thereon to determine whether or the extent to which there has been
a violation of Environmental Laws by Tenant or whether there are Hazardous
Substances on, under or about the Leased Premises. In exercising its rights
herein, Landlord shall use reasonable efforts to minimize interference with
Tenant’s business but such entry shall not constitute an eviction of Tenant, in
whole or in part, and Landlord shall not be liable for any interference, loss,
or damage to Tenant’s property or business caused thereby.

               Section 14.06. Tenant’s Indemnification. Tenant shall indemnify
Landlord and Landlord’s managing agent from any and all claims, losses,
liabilities, costs, expenses and damages, including attorneys’ fees, costs of
testing and remediation costs, incurred by Landlord in connection with any
breach by Tenant of its obligations under this Article 14. The covenants and
obligations under this Article 14 shall survive the expiration or earlier
termination of this Lease.

-9-



--------------------------------------------------------------------------------



 



               Section 14.07. Landlord’s Representation. Notwithstanding
anything contained in this Article 14 to the contrary, Tenant shall not have any
liability to Landlord under this Article 14 resulting from any conditions
existing, or events occurring, or any Hazardous Substances existing or
generated, at, in, on, under or in connection with the Leased Premises prior to
the Commencement Date of this Lease except to the extent Tenant exacerbates the
same.

ARTICLE 15 — MISCELLANEOUS

               Section 15.01. Benefit of Landlord and Tenant. This Lease shall
inure to the benefit of and be binding upon Landlord and Tenant and their
respective successors and assigns.

               Section 15.02. Governing Law. This Lease shall be governed in
accordance with the laws of the state where the Leased Premises is located.

               Section 15.03. Force Majeure. Landlord and Tenant (except with
respect to the payment of any monetary obligation) shall be excused for the
period of any delay in the performance of any obligation hereunder when such
delay is occasioned by causes beyond its control, including but not limited to
work stoppages, boycotts, slowdowns or strikes; shortages of materials,
equipment, labor or energy; unusual weather conditions; or acts or omissions of
governmental or political bodies.

               Section 15.04. Examination of Lease. Submission of this
instrument for examination or signature to Tenant does not constitute a
reservation of or option for Lease, and it is not effective as a Lease or
otherwise until execution by and delivery to both Landlord and Tenant.

               Section 15.05. Indemnification for Leasing Commissions. The
parties hereby represent and warrant that there are no real estate brokers
involved in the negotiation and execution of this Lease. Each party shall
indemnify the other from any and all liability for the breach of this
representation and warranty on its part and shall pay any compensation to any
other broker or person who may be entitled thereto.

               Section 15.06. Notices. Any notice required or permitted to be
given under this Lease or by law shall be deemed to have been given if it is
written and delivered in person or by overnight courier or mailed by certified
mail, postage prepaid, to the party who is to receive such notice at the address
specified in Article 1. If delivered in person, notice shall be deemed given as
of the delivery date. If sent by overnight courier, notice shall be deemed given
as of the first business day after sending. If mailed, the notice shall be
deemed to have been given on the date which is three business days after
mailing. Either party may change its address by giving written notice thereof to
the other party.

               Section 15.07. Partial Invalidity; Complete Agreement. If any
provision of this Lease shall be held to be invalid, void or unenforceable, the
remaining provisions shall remain in full force and effect.. This Lease
represents the entire agreement between Landlord and Tenant covering everything
agreed upon or understood in this transaction. There are no oral promises,
conditions, representations, understandings, interpretations or terms of any
kind as conditions or inducements to the execution hereof or in effect between
the parties. No change or addition shall be made to this Lease except by a
written agreement executed by Landlord and Tenant.

               Section 15.08. Representations and Warranties. The undersigned
represent and warrant that (i) such party is duly organized, validly existing
and in good standing (if applicable) in accordance with the laws of the state
under which it was organized; and (ii) the individual executing and delivering
this Lease has been properly authorized to do so, and such execution and
delivery shall bind such party.

               Section 15.09. Option to Extend.

-10-



--------------------------------------------------------------------------------



 



                a.     Provided (i) Tenant has not been in default hereunder at
any time during the Lease Term (the “Original Term”), (ii) the creditworthiness
of Tenant is then acceptable to Landlord, (iii) Tenant originally named herein
remains in possession of and has been continuously operating in the entire
Leased Premises for the term immediately preceding the Extension Term (defined
below), and (iv) the current use of the Leased Premises is acceptable to
Landlord, Tenant shall have the option to extend the Original Term for one
(1) successive period of two (2) years (the “Extension Term”). The Extension
Term shall be upon the same terms and conditions contained in the Lease for the
Original Term except the Monthly Rental Installments shall be adjusted as set
forth below (the “Rent Adjustment”). Tenant shall exercise such option by
delivering to Landlord, no later than six (6) months prior to the expiration of
the Original Term, written notice of Tenant’s desire to extend the Original
Term. Unless Landlord otherwise agrees in writing, Tenant’s failure to timely
exercise such option shall waive it. Landlord shall notify Tenant of the amount
of the Rent Adjustment no later than ninety (90) days prior to the commencement
of the Extension Term. If Tenant properly exercises its option to extend,
Landlord and Tenant shall execute an amendment to the Lease reflecting the
amount of the Rent due under the Extension Term.

                b.     The Monthly Rental Installments for the Extension Term
shall be (I) $11,509.27 for the first year of the Extension Term, and (ii)
$11,797.00 for the second year of the Extension Term, and (iii) $12,091.93 for
the third year of the Extension Term.

                     (c)       Notwithstanding the foregoing, in no event shall
the Monthly Rental Installments payable during the Extension Term as adjusted
hereby be less than the Monthly Rental Installments paid during the Original
Term.

     IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the
day and year first above written.

          LANDLORD:           GPG ENTERPRISES, L.L.C., a
Missouri limited liability company          
By:_____________________________________________     Printed
Name:_____________________________________    
Title:____________________________________________           TENANT:          
THE FIELDING PHARMACEUTICAL COMPANY, INC., a
Missouri corporation           By:_____________________________________________
    Printed Name:_____________________________________    
Title:____________________________________________

-11-



--------------------------------------------------------------------------------



 



EXHIBIT A

[INSERT: Legal Description of Leased Premises.]

-12-